DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the RCE filed 5/14/2021. Amendments received on 5/14/2021 have been entered. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupte (US Pub 2018/0130017) in view of Singh (US 10,242,263).
As of claims 1, 8 and 15, Gupte discloses a method, comprising:

determining, by the device and based on performing the one or more computer vision techniques, that an object was removed from the container (Pod camera 208 recording images while a package is retrieved from Pod 200 and computing  that the package has been retrieved; see paragraph [0029], [0095] and [0295]);
providing, by the device, based on determining the object data and authorizing a first user and to a first user device associated with a second user in control of the container or to a second user device associated with a third user authorized for access to the container, first notification that the object was removed from the container (via capturing an image or video of package being removed by a pickup/delivery agent (first user) and sending it the pod owner; see paragraph [0310]);
receiving, by the device based on providing the first notification data, a second image of an exchange of the object between the first user and the second user or between the first user and the third user (via recording a video or taking multiple picture at the time of the delivery to record the delivery as a legal record (see paragraph [0193]);
providing, by the device, based on receiving the second image, and to at least one of the first user device or the second user device, second notification data specifying that the object was provided to the second user or the third user (via recording a video or taking multiple picture at the time of the delivery to record the 
Based on the explanation above, it can be seen that the Gupte discloses the steps of determining if a package is removed (picked up) from a pod (storage container) and transmits images/video to a pod owner/user/recipient (first notification) and recording images/video when the package is delivered and transmitting the images/videos to owner/user/recipient/sender to confirm delivery of the package. However it does not explicitly disclose that the Pod is a bank safe deposit container and determining, by the device and based on determining that the object was removed from the container, object data identifying the object based on a record associated with the container.
Singh discloses a method comprising performing one or more computer vision techniques on a first image of a bank safe deposit container, determining that object is removed and determine object data identifying object based on a record associated with the bank safe deposit container (via image sensor 104 taking images depicting contents included in a locker 102 when the locker is accessed or periodically or scheduled date/time (see col. 3, lines 29-45), a portal 108 comprising an augmented reality component 112 to analyze the image of the locker for identification of items within the locker 102 (see col. 3, lines 64 through col. 4, lines 15) and an inventory component 114 creating and storing a list of items within the locker 102 and automatically updating the inventory list upon detecting changes within the locker; see col. 4, lines 46-54 and claims 9-10).

As of claims 2, 9 and 16, Gupte discloses that the first notification data includes the first image or wherien the second notification data includes the second image (via recording a video or taking multiple picture at the time of pickup/delivery to record the delivery as a legal record (see paragraph [0193]).
Singh further discloses providing the images to the user device 110(see col. 3, lines 55-57).
As of claims 3, 10 and 17, Gupte further discloses storing, in association with the record, at least one of: first image, or the second image (via recording a video or taking multiple picture at the time of pickup/delivery to record the delivery as a legal record (see paragraph [0193]).
Single discloses an image store 240 storing images of the locker 102(see col. 5, lines 62-67).
As of claims 4, 11 and 18, Gupte discloses wherein providing the first notification data comprises: providing the first notification data to a server, causing the server to make at least a portion of the first notification data available at least one of the first user device or the second user device (via server 400 transmitting images/videos to the pod owner/user/recipient devices; see fig. 1A).
In the system of Singh, portable 108 is a web site accessible over servers and the internet (see col. 3, lines 47-55; also see col. 4, lines 46-54).

Sing discloses the step of storing user data such as passwords, login names, locker number, account information, biometric data, and/or the like in a user database 118(see col. 4, lines 55-67).
As of claims 6, 13 and 20, Singh discloses that receiving, from at least one of the first user device or the second user device,, user feedback regarding whether the object data correctly identified the object, wherein determining the object data further comprises: determining the object data based on the user feedback (via providing augmented image to the user device 110 and user correcting or fixing incorrect tags of identification; see 7, lines 1-8). 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupte (US Pub 2018/0130017) in view of Singh (US 10,242,263) and further in view of Bashkin (US Pub 2018/0108195). 
As of claims 7 and 14, combination of Gupte and Singh discloses all the limitation of the claimed invention as mentioned in claims 1 and 8 above, Singh further discloses that authentication component 116 performs biometric authentication of the user 
Bashkin discloses a storage container providing authentication of a user, tracking of the inventory each user removes or returns, video/image capture of user during access of the storage container, wireless tracking of items housed within the storage container. Bashkin discloses the storage container 10 via a verification component 12 performs facial recognition of the user accessing the container 10 (See paragraph [0040] and [0076]).
From the teaching of Bashkin it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Gupte and Singh to include the function of performing facial recognition as taught by Bashkin since it is well known that different biometric techniques, fingerprint, retinal scan or facial recognition can be used to authenticate a user.
Response to Arguments
Applicant’s arguments with respect to all the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.-4-PATENTU.S. Patent Application No. 16/676,883Attorney Docket No. 0104-0074D2C1

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/           Primary Examiner, Art Unit 2683